DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 6 inches or less” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 13, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US Patent Application Publication No. 2011/0241356) in view of Shafer (US Patent Application Publication No. 2018/0216437).
In reference to claim 1, Khoshnevis discloses a potential energy conversion system (Fig. 1) comprising:
a movable mass 103 suspended by a line 105 in a well 101 (par. 0042), an upper section, a lower section, the movable mass being located in the upper section (par. 0054, mass 103 moves within the upper half of the wellbore 101), and the line 105 being coupled to a motor 113 (par. 0042 or 0049) operable to lift the movable mass 103 and a generator 113 (par. 0042 or 0049) operable to produce electricity when lowering the movable mass (pars. 0047 and 0048).
Khoshnevis fails to disclose a plug isolating the upper and lower sections of the well or a casing.
Shafer discloses a non-producing (par. 0003) well with a casing 403 with a plug 499 isolating an upper section of the well from a lower section of the well (Fig. 4J).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to dispose a plug to isolate upper and lower parts of the well so that unwanted fluid is prevented from entering the upper part of the well.  It also would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to dispose a casing in the well to prevent the walls of the well from collapsing.
In reference to claim 2, Khoshnevis fails to disclose a cased interval extending between a wellhead and the plug, the wellhead comprising a blowout preventer.
Shafer discloses a casing 403 and a blowout preventer at the wellhead (par. 0024).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to dispose a blowout preventer at the wellhead to prevent a well blowout.
In reference to claim 3, Khoshnevis discloses that the non-producing well is substantially vertical in the upper section where the movable mass 103 is located (Fig. 1).
In reference to claim 4, Khoshnevis discloses that the line 105 extends through a sheave pulley system 107 (Fig. 1, par. 0042) located at an entry to the non-producing well.
In reference to claim 5, Khoshnevis discloses that the upper section of the non-producing well is at least partially filled with a fluid (par. 0056, “The extreme diameter of the weight segment may be grooved, or manufactured undersize with respect to the diameter of the wellbore, in order to allow for free passage through fluids that may remain in the wellbore”; constructing the mass 103 to pass through fluids implies that the well is at least partially filled with fluid).
In reference to claims 7 and 8, Khoshnevis fails to disclose a sensor operative to measure one or more fluid properties, gas properties, or any combination thereof within the upper section of the non-producing well.
Shafer discloses a sensor 441 operative to measure downhole properties (par. 0076).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include a sensor in the upper part of the well so that any fluid present can be analyzed.  Further, Shafer fails to disclose that the sensor measures one or more quantities selected from the group consisting of fluid column height, pressure, density, redox potential, viscosity, hydrocarbon concentration, total dissolved solids, saline concentration, and any combination thereof.  The examiner takes Official Notice that these quantities are all well known in the art to be measured with a logging tool.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to measure any of these quantities so that the quantities can be used to evaluate the current state of the well.
In reference to claim 13, Khoshnevis discloses that an annulus separates the movable mass 103 from the wall of the wellbore 101 (Figs. 4A and 4B) but does not explicitly disclose that the annulus is about 6 inches or less in size.  However, Khoshnevis does disclose that the movable mass can include a grooved exterior to allow fluid to pass, implying that the annulus is much less than 6 inches in size.
In reference to claim 14, Khoshnevis discloses that the motor 113 operates as the generator as the movable mass is lowered and the motor turns in reverse (pars. 0048 and 0049).

In reference to claim 22, Khoshnevis and Shafer disclose an energy conversion method comprising:
providing the potential energy conversion system of claim 1 (see above); and
storing potential energy by raising the movable mass 103, or releasing potential energy and converting the potential energy to electricity by lowering the movable mass 103 (pars. 0047 and 0048).
In reference to claim 23, Khoshnevis discloses that the upper section of the non-producing well is at least partially filled with a fluid (par. 0056, “The extreme diameter of the weight segment may be grooved, or manufactured undersize with respect to the diameter of the wellbore, in order to allow for free passage through fluids that may remain in the wellbore”; constructing the mass 103 to pass through fluids implies that the well is at least partially filled with fluid).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US Patent Application Publication No. 2011/0241356) in view of Shafer (US Patent Application Publication No. 2018/0216437) as applied to claim 1 above, and further in view Bhargava (US Patent No. 10,935,005).
In reference to claim 19, Khoshnevis and Shafer fail to disclose a recovery sub-system effective to retrieve the movable mass, if the movable mass becomes uncoupled from the line or the line fails.
Bhargava discloses that movable masses 12 can be attached and detached from a line 18 when the masses 12 are deposited or retrieved in a storage area 25 or 26 (Figs. 3 and 4, claim 2).  The attachment and detachment means is not disclosed, but whatever means is used to attach and detach the masses 12 from the line 18 constitutes a recovery sub-system.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include a recovery sub-system so that a number of masses can be deposited or retrieved, as needed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US Patent Application Publication No. 2011/0241356) in view of Shafer (US Patent Application Publication No. 2018/0216437) as applied to claim 1 above, and further in view of Ferg (US Patent Application Publication No. 2017/0145782).
In reference to claim 20, Khoshnevis and Shafer fail to disclose that the plug is located above an interval containing a plurality of perforations in the lower section of the non-producing well.
Ferg discloses that cement plugs for abandoned wells are placed above the interval containing perforations (Fig. 2B).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to locate the plug above the perforated interval so that the perforated interval can be sealed.

Allowable Subject Matter
Claims 6, 9-12, 15-18, 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quraishy (US Patent Application Publication No. 2013/0270836) and Pabon et al. (US Pataent Application Publication No. 2008/0142215) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/12/22